Citation Nr: 1416118	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  06-26 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 for a disability rating in excess of 40 percent for thoracolumbar rotoscoliosis


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel






INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was initially granted service connection for thoracolumbar rotoscoliosis in an August 2004 rating decision.  An evaluation of 40 percent was assigned, effective April 3, 2002, under DC 5237.  In February 2005, the Veteran submitted a claim for an increased rating.  In an August 2005 rating decision, the Veteran's claim for an increased rating was denied.  The Veteran appealed and in a March 2009 Board decision, the denial was confirmed.  The Board also found at that time that entitlement to an extraschedular evaluation was not warranted.  This issue was subsequently appealed to the U.S. Court of Appeals for Veterans Claims (Court), which issued a February 2011 Memorandum Decision.  The Court determined that the Board erred in not providing an adequate statement of its reasons or bases for its determination that referral for extraschedular consideration was not warranted.  The Board decision was otherwise affirmed.  

This case was considered by the Board again in August 2011 and November 2012, at which time it was remanded to the RO to consider the issue of entitlement to an extraschedular rating for the Veteran's thoracolumbar rotoscoliosis.  The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  For the period beginning February 9, 2005, and ending August 20, 2007, the manifestations of the Veteran's service-connected thoracolumbar rotoscoliosis do not present such an exceptional disability picture with such related factors as marked interference with employment, as to render impractical the application of the regular schedular standards and result in total impairment.

2.  For the period beginning August 21, 2007, and ending June 20, 2010, the manifestations of the Veteran's service-connected thoracolumbar rotoscoliosis do present such an exceptional disability picture with such related factors as marked interference with the Veteran's employment, as to render impractical the application of the regular schedular standards and result in total impairment.


CONCLUSIONS OF LAW

1.  For the period beginning February 9, 2005, and ending August 20, 2007, the criteria for an extra-schedular evaluation for the Veteran's service-connected thoracolumbar rotoscoliosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2013).

2.  For the period beginning August 21, 2007, and ending June 20, 2010, the criteria for an extra-schedular evaluation of 60 percent, but not greater, for the Veteran's service-connected thoracolumbar rotoscoliosis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 3.321, 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or a test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided VCAA notice in a February 2009 letter.  The November 2009 letter provided some information as to the evidence needed to substantiate an increased rating, what evidence the Veteran was responsible for providing and what evidence VA would undertake to obtain.  The Veteran was also notified of all elements of the Dingess notice in the February 2009 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a proper VA examination in February 2009 to evaluate his low back disability.

In June 2013, the Board remanded the Veteran's claim for referral to the Director of the VA Compensation and Pension Service (Director) for consideration of an extraschedular rating for the Veteran's low back disability.  The Director considered the case in July 2013.  Therefore, the AOJ substantially complied with the Board's June 2013 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Board has jurisdiction to review determinations of the Director of Compensation and Pension or Undersecretary for Benefits regarding a Veteran's entitlement to an extraschedular rating.  Anderson v. Shinseki, 23 Vet. App.  423, 42-30 (2009).

Analysis

Initially, the Board notes that the Veteran is currently in receipt of a 100 percent rating for his lumbar spine disability from June 20, 2010.  Therefore, the Board will only discuss whether an extraschedular rating is warranted for the period beginning February 9, 2005, and ending June 20, 2010.

The Board finds that for the period beginning February 9, 2005, and ending August 20, 2007, the Veteran's disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria which have been applied in this case.  

In July 2004, the Veteran received a VA examination.  The examiner diagnosed thoracolumbar scoliosis.  He found the Veteran had forward flexion to 30 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, right lateral flexion to 15 degrees and bilateral rotation to 15 degrees.  X-rays revealed a marked thoracolumbar rotoscoliosis, significant degenerative joint disease and vertebral subluxation at L4-L5.  These findings are not noted elsewhere in the record.
February 2005 VA treatment records show that the Veteran presented with back pain.  The Veteran stated that a week prior to his visit he had stumbled, twisted his back, and felt an increase in back pain.  

The Veteran was afforded a VA examination in April 2005.  The examiner noted that the Veteran did not have flare-ups or incapacitating episodes.  The Veteran had no bowel or bladder abnormalities.  His pain reportedly radiated to his left calf and his pain was usually constant at 6-8.  The Veteran had flexion to 20 degrees, extension to 0 degrees, left flexion less than 5 degrees, right flexion to 5 degrees, bilateral rotation less than 5 degrees.  The Veteran's straight leg raises were limited to 10 degrees.  Other than the absence of deep tendon reflexes, the Veteran's neurological examination, was normal.  The examiner reported that the Veteran's gait was hunched forward but not antalgic.  The examiner diagnosed thoracolumbar rotoscoliosis with disc disease and degenerative joint disease.  The examiner noted that the Veteran's condition limited his activities dramatically.  However, he did not indicate that the Veteran was totally incapacitated or unable to work due to his low back disability.

A July 2005 addendum noted that the Veteran did not have flare-ups of his back problem but that he did experience constant significant pain.  There was no additional limitation in the Veteran's range of motion from repeated activity due to pain, fatigue, weakness or lack of endurance. 

In April 2006, Dr. R.M. submitted a letter stating that the Veteran had demonstrated significant dextroscoliosis in his lower spine and that mild diffuse levoscoliosis was present in the upper thoracic spine.  The doctor reported that the Veteran had normal alignment of the thoracic spine and severe narrowing of the left discs.  This doctor otherwise discussed the Veteran's nonservice-connected cervical spine disability.  

The Veteran was afforded another VA examination in July 2007.  The examiner diagnosed severe thoracolumbar scoliosis, degenerative disc disease and spondylosis.  The Veteran described pain on a daily basis, aggravated by prolonged walking, sitting and standing.  The Veteran rated his pain as 5-6, progressing to around an 8 by mid-afternoon.  The Veteran also reported that his pain radiated to both legs.  The Veteran did not report incapacitating episodes requiring physician-prescribed bedrest.  The examiner noted the Veteran's report that he retired by choice in 1963 and that back pain did not interfere with his employment.  The Veteran also reported an episode in 2004, when he immobilized his back while cleaning, with resulting severe back pain.  He reported that his back had been worse since that time.  The examiner also noted that the Veteran had increased subjective pain since his evaluation in 2004 and that they had significant disability, but remained mobile without the use of assistive devices or a brace.  On physical examination, the Veteran had flexion from 30 to 50 degrees, extension from 30 to 20 degrees, lateral flexion was 0 to 5 degrees on the left and 0 to 10 degrees on the right, and rotation was 0 to 10 degrees bilaterally.  The examiner reported that the Veteran was not limited by pain, weakness, lack of endurance or fatigue.  Neurological examination revealed that sensation was intact to light touch and pain discrimination to the periphery. 

The Veteran's spouse submitted a letter stating that since December 2007, the Veteran had been unable to work and to do simple chores because of his lack of movement and inability to stand and walk for any length of time.  She also stated that the Veteran experienced constant pain, fatigue, weakness and lack of endurance.

A letter submitted by Dr. R.M., dated in April 2008, stated that the Veteran had degenerative changes at the levels of the discs and bones, including the thoracic and cervical spine.  The Veteran reported that he was unable to work because of the pain and that he missed anywhere between 4 and 6 weeks of work.  The doctor recommended neurological intervention in the future.

During a February 2009 VA examination, the Veteran reported that he was severely limited and had difficulty performing activities of daily living, including dressing, due to his scoliosis and back pain.  He also reported that he had long periods in which he stayed in bed, and prescriptions from the Veteran's private physician, Dr. R.M. show that he was prescribed complete bedrest from June 10, 2009, to August 4, 2009.
In a July 2013 report, the Director of Compensation and Pension Services determined that an extraschedular rating was not warranted for the period beginning February 9, 2005, and ending August 21, 2007, and that an extraschedular rating was warranted from August 21, 2007.

As pointed out in the Director of Compensation's report, the Veteran's VA Form 21-8940 indicates that the Veteran owned and worked for Lee Forklift Service from April 1974 to February 2006 and earned $80,000 per year.  VA treatment records show that as recently as October 2007, the Veteran reported that he was still working in the forklift business, but taking time off as necessary for episodes of back pain.  Later, in October 2008, the Veteran reported that he had been incapacitated and unable to work for six months.  In February and April 2009, he reported that he continued to work with his son in a managerial role, but no longer did physical labor.  

VA treatment records show that since August 21, 2007, the Veteran made frequent visits to the medical center for complaints of worsening, severe back pain, but there is no evidence of recurrent treatment for back problems prior to that time.  

The Board finds that prior to August 21, 2007, the evidence of record does not show that the Veteran's low back disability caused marked interference with employment or that he required frequent periods of hospitalization due to his low back disability.  The rating criteria applied in this case take into account the pain, limitation of function reported in the record.  Furthermore, the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  

The Board also notes that as discussed above, on evaluation in April 2005, the Veteran was noted to have instability with subluxation of L3 on L4.  These symptoms are not specifically discussed in the applied rating criteria.  However, as all disabilities of the spine are evaluated under one general rating formula, the Board finds that the diagnostic code assigned is appropriate, and the Veteran's complaints and symptoms of instability and subluxation, noted only in April 2005, are contemplated in the assigned rating.  The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243. 

Accordingly, the Board finds that an extraschedular rating is not warranted for the period beginning February 9, 2005, and ending August 20, 2007.  
38 C.F.R. § 3.321(b).

With regard to the period beginning August 21, 2007, the Board finds, as did the Director of Compensation Service, that the evidence of record shows that the Veteran's low back disability resulted in marked interference with employment and frequent periods of incapacitation and physician-prescribed bedrest.  These factors are not accounted for in the applicable rating criteria.  However, while the Director concluded that a 50 percent rating was warranted based on analogy to ankylosis of the thoracolumbar spine, with the evidence of bed rest prescribed for a period of 42 days in 2009, the Board will give the Veteran the benefit of the doubt (it is unclear whether the Veteran was, in fact, incapacitated for this entire period) and conclude that a 60 percent extraschedular rating is warranted for this period.  Accordingly, the Board finds that an extraschedular rating of 60 percent is warranted for the period beginning August 21, 2007, and ending June 20, 2010.  38 C.F.R. § 3.321(b).  The Board finds that a higher rating of 100 percent is not warranted because the Veteran's entire spine is not affected by his service-connected thoracolumbar rotoscoliosis.










ORDER

An extraschedular rating is denied for the period beginning February 9, 2005, and ending August 20, 2007.

An extraschedular rating of 60 percent, but not greater, is granted for the period beginning August 21, 2007, and ending June 20, 2010.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


